DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 04/08/2021. Prior to the paper of 04/08/2021, claims 21-22, 24-25 and 37-40 were under examination while claims 34, 36 and 41-42 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2020.
In the paper of 04/08/2021, Applicant amended claims 21-22, 25, 34, 36, 38, 40 and 41-42.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 21-22, 24-25 and 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendments made to claims 21-22, 38 and 40.
The rejection of claim 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of the amendments made to claim 22.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative of record, Attorney Joe Liebeschuetz on May 5, 2021.

This application has been amended as follows: 

41.-42. (Canceled)

Status of the Non-elected invention(s)
Claim 21 is allowable (see section entitled “Reasons for allowance” below). Accordingly, the restriction requirement as set forth in the Office action mailed on 08/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). 
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
Specifically, Claims 34 and 36 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: 

Sablon et al. (US2003/0152591) relates to new HCV types and subtypes sequences, different from the known HCV types and subtypes. These new HCV sequences are useful to diagnose the presence of HCV type genotypes or serotypes in a biological sample.

Sablon et al. (US2005/0069870), relates to a previously unrecognized clade of HCV genotypes as well as to diagnostic, prophylactic and therapeutic applications of nucleic acids, proteins, and antibodies to said protein, derived of or based on the newly characterized hepatitis C viruses.

Holland-Staley (US2007/0172926) and (US2009/0047663), provides novel methods and compositions for amplifying portions of the HCV genome. The nucleic acid sequences set forth as SEQ ID NOS: 1-64 derived from HCV cDNA and functional equivalents thereof, kits containing same, and methods employing same, are useful for the identification and characterization of HCV in biological samples.

Opdyke et al. (US2012/0052482), teaches kit for detecting HCV in a test sample and a real-time detection of HCV in a test sample using the kit. According to method of detection, the results of the detection can be rapidly identified with a reduced number of copies of a sample in real-time.

Kuntzen et al. (2008, Hepatology. 48(6):1769-78) analyzed HCV genome sequences from treatment-naıve patients infected with HCV genotype 1 and identified mutations that confer resistance against specifically targeted antiviral therapy.

Rolfe et al. (2009, Hepatitis C: Methods and Protocols, second Edition, vol. 510, pp 55-71, Humana Press) describe HCV genotyping and subtyping assays, based on real-time PCR, that are sensitive, specific, and reliable. These assays provide fast, accurate, and convenient methods for HCV genotyping/subtyping to support clinical practice.

Vicenti et al. (Epub Jan 18, 2012, J Antimicrob Chemother. 67(4):984-7) assessed the prevalence of resistance mutations in patients infected with HCV genotype 1a or 1b.

GenBank Accession No. AJ000009 (1997) teach the 9379 bp complete genome (RNA) sequence of HCV.

Gadberry et al. (Epub 2004 Nov 11, Bioinformatics. 21(7):1263-4) discloses an application called Primaclade that accepts a multiple species nucleotide alignment and allow design of consensus primers comprising degenerate base(s) across the multiple species.

Santa Lucia (2007, PCR Primer Design. Humana Press: pp 3-33) teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence and can be further optimized.

None of the references above teach or suggest at least two amplification oligomers for amplifying at least one target region of an HCV-1b target nucleic acid, wherein one of said at least two amplification oligomer comprises a target hybridizing sequence selected from SEQ ID NOS: 1-12, 15, 17-19, 21, 23-24, 26-27, 74, 76, 82-84, 86-89, 91-92, 94-100 and 101.
Each one of SEQ ID NOS: 1-12, 15, 17-19, 21, 23-24, 26-27, 74, 76, 82-84, 86-89, 91-92, 94-100 and 101 comprise one or more degenerate base(s). 

Claims 21-22, 24-25, 34, 36-40  are allowed as these claims recite/require at least one amplification oligomer that comprises a HCV-1b target hybridizing sequence(s) comprising one or more degenerate base(s), said target hybridizing sequence selected from SEQ ID NO: 1-12, 15, 17-19, 21, 23-24, 26-27, 74, 76, 82-84, 86-89, 91-92, 94-100 and 101.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 21-22, 24-25, 34 and 36-40 are allowed. Claims 41-42 are canceled.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 6, 2021